                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   THE KING/MOROCCO                                 §
                                                    §   Civil Action No. 4:18-CV-780
   v.                                               §   (Judge Mazzant/Judge Nowak)
                                                    §
   PARK PLACE LEXUS PLANO                           §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On August 6, 2019, the report of the Magistrate Judge (Dkt. #21) was entered containing proposed

  findings of fact and recommendations that Defendant Park Place Lexus Plano’s Motion to Dismiss

  with Prejudice (Dkt. #14) be granted and each of Plaintiff’s claims be dismissed with prejudice.

         Having received the report of the Magistrate Judge, and no objections thereto having been

  timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

  are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

         It is, therefore, ORDERED that Defendant’s Motion to Dismiss with Prejudice (Dkt. #14)

. is GRANTED and each of Plaintiff’s claims are DISMISSED WITH PREJUDICE.
         All relief not previously granted is DENIED.

         The Clerk is directed to CLOSE this civil action.

         IT IS SO ORDERED.

          SIGNED this 10th day of September, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
